DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to an amendment/response filed 4/20/2022.
Claims 3, 11 and 19 have been cancelled.
No claims have been added. 
Claims 1-2, 4-10, 12-18 and 20-29 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 4/20/2022, with respect to the rejection(s) of claim(s) 1-2, 4-10, 12-18 and 20-29 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lim et al. US 20200367181, Ahn et al. US 20220141770, Lei et al. WO 2019049576 and Chun et al. US 20200359320.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 6, 7, 10, 12, 13, 14, 15, 17, 18, 20, 21, 22, 23, 25, 26, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 20200367181 (cited in Non-Final Rejection dated 2/19/2021) in view of Ahn et al. US 20220141770 and in further view of Lei et al. WO 2019049576 and Chun et al. US 20200359320 (cited in Non-Final Rejection dated 12/20/2021).

As to claim 1:
Lim et al. discloses:
An apparatus to communicate a wake-up radio (WUR) packet, the apparatus comprising:
a memory; and
logic circuitry coupled with the memory to:
(“The AP configures a synchronization sequence of a WUR preamble based on the determined data rate (2310). In case the data rate being applied to the payload is 250 kbps, the AP may configure a first sequence having a 32-bit length as the synchronization sequence, and, in case the data rate being applied to the payload is 62.5 kbps, the AP may configure a second sequence having a 64-bit length as the synchronization sequence.”; Lim et al.; 0236)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
(“the AP (150) may include a processor (160), a memory (170), a transceiver (180)”; Lim et al.; 0245)
(where
“AP” maps to “apparatus”,
“WUR packet” maps to “WUR) packet”,
“memory” maps to “memory”,
“transceiver” maps to “logical circuitry”
FIG. 24 illustrates “coupled”

generate a WUR physical layer protocol data unit (PPDU) comprising a legacy preamble followed by…binary phase-shift keying (BPSK) modulated…  wherein the WUR PPSU is followed by the WUR packet, the WUR packet with a 4 megahertz (MHz) bandwidth, 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“FIG. 15 illustrates a WUR packet generated using an OFDM transmitter of a WLAN”; Lim et al.; 0034)
(“Referring to FIG. 17, in order to prevent the existing (or old) PCR STAs from falsely detecting the WUR PPDU as their own PPDU, a 1 BPSK symbol is added after a legacy preamble of the WUR PPDU, and a WUR part starts after a dummy symbol. The WUR preamble may include a part for auto-gain control (AGC)/synchronization and a part for WUR PPDU information/detection.”; Lim et al.; 0160)
(where
“WUR packet generated” maps to “generate the WUR packet”,
“4 MHz bandwidth” maps to “4 megahertz (MHz) bandwidth”)
“BPSK symbol is added after a legacy preamble of the WUR PPDU” maps to “a WUR physical layer protocol data unit (PPDU) comprising a legacy preamble followed by…binary phase-shift keying (BPSK)”

wherein the WUR packet comprises a high data rate (HDR) preamble 
(“In case the high data rate is 250 kbps, one symbol of the preamble is configured in 4 us units. Therefore, the total length of the preamble is 32*4 us+3*4 us=140 us. Since 560 us(=32*16 us+3*16 us) are consumed when configuring the WUR preamble in symbol units of a low data rate, of the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times.”; Lim et al.; 0185)
(where
“the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times” maps to “high data rate (HDR) preamble”

followed by a medium access control (MAC) frame,
(where
FIG. 13 illustrates the “MAC header” following the “WUR preamble”)

 the HDR preamble to indicate a rate of transmission of the MAC frame, 
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps, and, in case the synchronization sequence is a second sequence having a 64-bit length, the STA may determine the data rate being applied to the payload as 62.5 kbps. The STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps or 62.5 kbps.”; Lim et al.; 0241)
(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload”/FIG. 13 maps to “preamble to indicate a rate of transmission of the MAC frame”, where “payload” is considered as including the “MAC header” and “Frame body” as illustrated in FIG. 13, where “data rate being applied” maps to “indicate a rate of transmission”)

the HDR preamble comprising 32 bits to transmit using 2 microsecond pulses of orthogonal frequency-division multiplexing (OFDM) symbols to signal a data rate of 250 kilobits per second, the HDR preamble to transmit with a duration of 64 microseconds: and
(“In case the data rate being applied to the payload is 250 kbps, the length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, the length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0238)
(“FIG. 14 illustrates the waveform of the WUR packet illustrated in FIG. 13. Referring to FIG. 14, the OOK-modulated WUR part may transmit one bit for the length of one OFDM symbol”; Lim et al.; 0132)
(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length” maps to “preamble comprising 32 bits”,
“STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps” maps to “using 2 microsecond”,
“OOK-modulated WUR part” maps to “pulses”,
“OFDM symbol” maps to “OFDM) symbols”,
“250 kbps” maps to “data rate of 250 kilobits per second”,
“In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps” maps to “signal a data rate of 250 kilobits per second”, where “may determine” maps to “signal”,
“the length of the WUR preamble may be equal to 64 us” maps to “duration of 64 microseconds”)

Lim et al. as described above does not explicitly teach:
determine a timestamp from a timing synchronization function (TSF) to synchronize with a station;
negotiate a service period with the station for a service;
more than one [binary phase-shift keying (BPSK) modulated] orthogonal frequency-division multiplexing (OFDM) symbols, wherein the WUR PPDU is followed by the WUR packet
the MAC frame to transmit using 2 microsecond pulses per OFDM symbol at the data rate of 250 kilobits per second
transmit the WUR PPDU with the WUR packet for the station to perform the service.

However, Ahn et al. further teaches a negotiation/TSF/frame/BSS capability which includes:
determine a timestamp from a timing synchronization function (TSF) to synchronize with a station;
(“As described above, the WUR beacon frame is a type of WUR frame and may be transmitted through a WUR PPDU. The WUR beacon frame may include information on the time synchronization function (TSF) so that a wireless communication terminal in PCR doze state can perform accurate time synchronization. In addition, the WUR beacon frame may be transmitted periodically. In this case, the transmission period of the WUR beacon frame may be longer than the transmission period of the PCR beacon frame.”; Ahn et al.; 0152)
(“In the WUR mode, the wireless communication terminal may maintain time synchronization through a WUR beacon frame. The WUR beacon frame may use a TSF value having a relatively small amount of information compared to a PCR beacon.”; Ahn et al.; 0192)
(where
“the time synchronization function (TSF) so that a wireless communication terminal in PCR doze state can perform accurate time synchronization” maps to “timing synchronization function (TSF) to synchronize with a station”,
“TSF value”/”small amount of information” maps to “timestamp”

negotiate a service period with the station for a service;
(“The TWT service period may be a time period for performing uplink and/or downlink configured through TWT negotiation between the wireless communication terminal and the base wireless communication terminal.”; Ahn et al.; 0195)

transmit the WUR PPDU with the WUR packet for the station to perform the service.
(“In addition, the WUR PPDU may include a WUR symbol. For example, the WUR symbol may be one OFDM symbol following L-SIG. The WUR symbol may be an OFDM symbol modulated by a Binary Phase Shift Keying (BPSK) scheme. The WUR symbol may include information indicating a BSSID. In addition, the WUR symbol may include information indicating the transmission type of the WUR part. For example, the transmission type may be unicast, multicast, or broadcast. When the transmission type is unicast, a WUR part to be described later may include identification information indicating a wireless communication terminal to be waked up. In this case, the identification information may be an association identifier (AID) used in the PCR. Alternatively, the identification information may be a WUR unique identifier (WUR ID) used in the WUR.”; Ahn et al.; 0089)
(“The wireless LAN system includes one or more basic service sets (BSS) and the BSS represents a set of apparatuses which are successfully synchronized with each other to communicate with each other.”; Ahn et al.; 0050)
(“Therefore, the base wireless communication terminal can configure a representative TXID of multiple BSSIDs. The base wireless communication terminal can insert the configured representative TXID into the ID field of the WUR beacon frame of all BSSs operated by the base wireless communication terminal. In this case, the representative TXID may be the TXID of the transmitted BSS. Therefore, when the base wireless communication terminal transmits a WUR beacon frame to a non-transmitted BSS, the ID field of the corresponding WUR beacon frame can be configured with the TXID of the transmitted BSS.”; Ahn et al.; 0159)
(where
“basic service sets (BSS)” maps to “service”
“WUR part”/FIG. 8 maps to “WUR packet”
“wireless communication terminal” maps to “station”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the negotiation/TSF/frame/BSS capability of Ahn et al. into Lim et al. By modifying the procesing of Lim et al. to include the negotiation/TSF/frame/BSS capability as taught by the processing of Ahn et al., the benefits of improved transmission efficiency (Ahn et al.; 0001) are achieved.

However, Lei et al. further teaches a BPSK capability which includes:
more than one [binary phase-shift keying (BPSK) modulated] orthogonal frequency-division multiplexing (OFDM) symbols, wherein the WUR PPDU is followed by the WUR packet
(“Figure 14 shows the format of WUR packet 1400 as per the third embodiment. The format is the same as the WUR Packet 500 in Figure 5 except that the WUR Mark field 1410 is made up of two OFDM symbols instead of one. The WUR Mark 1410 is modulated using BPSK (Binary Phase Shift Keying)”; Lei et al.; p.8, top of page)
(“Figure 18 shows a transmission scheme 1800 that overcomes both the type 1 as well as the type 2 state mismatch by transmitting a WUP Payload 1820 piggybacked to an 802.11 PHY protocol data unit (PPDU) 1810.”; Lei et al.; p.10, bottom of page)
(where
“WUR Mark field 1410 is made up of two OFDM symbols”/FIG. 14 maps to “more than one [binary phase-shift keying (BPSK) modulated] orthogonal frequency-division multiplexing (OFDM) symbols,”,
“WUP Payload 1820 piggybacked to an 802.11 PHY protocol data unit (PPDU) 1810”/FIG. 18 maps to “WUR PPDU is followed by the WUR packet”, where “piggybacked” maps to “followed”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the negotiation/unlock capability of Sun et al. into Lim et al. By modifying the receiver of Lim et al. to include the negotiation/unlock capability as taught by the receiver of Sun et al., the benefits of improved energy detection (Lei et al.; p.8, bottom of page) are achieved.

However, Chun et al. further teaches a MAC/2us/250kbps capability which includes:
the MAC frame to transmit using 2 microsecond pulses per OFDM symbol at the data rate of 250 kilobits per second
(“A case of using an L-STF sequence as an ON-signal will first be described. Herein, an ON-signal may be an ON-signal of a generic OOK symbol or an ON-signal of an OOK symbol having Manchester coding applied thereto. The L-STF sequence is configured of a structure wherein a signal of 0.8 us is repeated 10 times, as the first Bus (i.e., t1˜t10) of FIG. 22. Therefore, in case the data rate of the WUR packet is 250 kpbs, an ON-signal of 2 us may be configured of CP+0.8 us×2. The CP may be the last 0.4 us of the 0.8 us signal. In case the data rate is 62.5 kbps, a 4 us ON-signal may be configured of 0.8 us*5, or an Bus ON-signal may be configured of 0.8 us*10.”; Chun et al.; 0197)
(“FIG. 14 illustrates waveforms of the WUR packet of FIG. 13. Referring to FIG. 14, 1 bit per OFDM symbol length (e.g., 4 μsec) may be transmitted in an OOK-modulated WUR part. Accordingly, the data rate of the WUR part may be 250 kbps.”; Chun et al.; 0129)
(where
FIG. 13 illustrates “MAC frame”,
“ON-signal of 2 us” maps to “transmit using 2 microsecond pulses”,
“OOK symbol”/”OFDM symbol”/”OFDM symbol”/FIG. 14 maps to “per OFDM symbol”,
“250 kpbs” maps to “250 kilobits per second”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/2us/250kbps capability of Chun et al. into Lim et al. By modifying the receiver of Lim et al. to include the MAC/2us/250kbps capability as taught by the receiver of Chun et al., the benefits of reduced power consumption (Chun et al.; 0132) are achieved.

As to claim 2:
Lim et al. discloses:
further comprising a processor, the memory coupled with the processor, a radio coupled with a physical layer device, and one or ... antennas coupled with the radio to transmit the WUR packet.
(FIGs. 12, 24; Lim et al.)
(where
“PCR” maps to “radio”
“transceiver” maps to “physical layer device”,
“memory” maps to “memory”,
“processor” maps to “processor”,
FIG. 12 illustrates “antenna”)

As to claim 4:
Lim et al. discloses:
the logic circuitry to generate a second WUR packet with a 4 megahertz (MHz) bandwidth, wherein the second WUR packet comprises a low data rate (LDR) preamble followed by a second MAC frame.
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
FIG. 13 illustrates “preamble followed by a second MAC frame”

As to claim 5:
Lim et al. discloses:
wherein the LDR preamble to signal a rate of transmission of the second MAC frame of 62.5 kilobits per second. 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps, and, in case the synchronization sequence is a second sequence having a 64-bit length, the STA may determine the data rate being applied to the payload as 62.5 kbps. The STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps or 62.5 kbps.”; Lim et al.; 0241)
FIG. 13 illustrates “second MAC frame”

As to claim 6:
Lim et al. discloses:
the LDR preamble comprising a bit count that is twice a bit count of the HDR preamble. 
 (“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)

As to claim 7:
Lim et al. discloses:
the LDR preamble to transmit with a duration of 128 microseconds. 
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“In case the data rate being applied to the payload is 250 kbps, a length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, a length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0016)

As to claim 10:
Lim et al. discloses:
A non-transitory computer-readable medium, comprising instructions to communicate a wake-up radio packet, which when executed by a processor, cause the processor to perform operations to:
 (“The AP configures a synchronization sequence of a WUR preamble based on the determined data rate (2310). In case the data rate being applied to the payload is 250 kbps, the AP may configure a first sequence having a 32-bit length as the synchronization sequence, and, in case the data rate being applied to the payload is 62.5 kbps, the AP may configure a second sequence having a 64-bit length as the synchronization sequence.”; Lim et al.; 0236)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
(“the AP (150) may include a processor (160), a memory (170), a transceiver (180)”; Lim et al.; 0245)
(where
“AP” maps to “apparatus”,
“WUR packet” maps to “WUR) packet”,
“memory” maps to “memory”,
“transceiver” maps to “logical circuitry”
FIG. 24 illustrates “coupled”

generate, by the logic circuitry, a WUR physical layer protocol data unit (PPDU) comprising a legacy preamble followed by … binary phase-shift keying (BPSK) modulated orthogonal frequency-division multiplexing (OFDM) symbols, wherein the WUR PPDU is followed by the WUR packet, the WUR packet with a 4 megahertz (MHz) bandwidth, 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“FIG. 15 illustrates a WUR packet generated using an OFDM transmitter of a WLAN”; Lim et al.; 0034)
(“Referring to FIG. 17, in order to prevent the existing (or old) PCR STAs from falsely detecting the WUR PPDU as their own PPDU, a 1 BPSK symbol is added after a legacy preamble of the WUR PPDU, and a WUR part starts after a dummy symbol. The WUR preamble may include a part for auto-gain control (AGC)/synchronization and a part for WUR PPDU information/detection.”; Lim et al.; 0160)
(where
“WUR packet generated” maps to “generate the WUR packet”,
“4 MHz bandwidth” maps to “4 megahertz (MHz) bandwidth”)
“BPSK symbol is added after a legacy preamble of the WUR PPDU” maps to “a WUR physical layer protocol data unit (PPDU) comprising a legacy preamble followed by…binary phase-shift keying (BPSK)”

wherein the WUR packet comprises a high data rate (HDR) preamble 
(“In case the high data rate is 250 kbps, one symbol of the preamble is configured in 4 us units. Therefore, the total length of the preamble is 32*4 us+3*4 us=140 us. Since 560 us(=32*16 us+3*16 us) are consumed when configuring the WUR preamble in symbol units of a low data rate, of the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times.”; Lim et al.; 0185)
(where
“the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times” maps to “high data rate (HDR) preamble”

followed by a medium access control (MAC) frame,
(where
FIG. 13 illustrates the “MAC header” following the “WUR preamble”)

 the HDR preamble to indicate a rate of transmission of the MAC frame, 
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps, and, in case the synchronization sequence is a second sequence having a 64-bit length, the STA may determine the data rate being applied to the payload as 62.5 kbps. The STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps or 62.5 kbps.”; Lim et al.; 0241)
(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload”/FIG. 13 maps to “preamble to indicate a rate of transmission of the MAC frame”, where “payload” is considered as including the “MAC header” and “Frame body” as illustrated in FIG. 13, where “data rate being applied” maps to “indicate a rate of transmission”)

the HDR preamble comprising 32 bits to transmit using 2 microsecond pulses of OFDM symbols to signal a data rate of 250 kilobits per second, the HDR preamble to transmit with a duration of 64 microseconds, and …
 (“In case the data rate being applied to the payload is 250 kbps, the length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, the length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0238)
(“FIG. 14 illustrates the waveform of the WUR packet illustrated in FIG. 13. Referring to FIG. 14, the OOK-modulated WUR part may transmit one bit for the length of one OFDM symbol”; Lim et al.; 0132)
(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length” maps to “preamble comprising 32 bits”,
“STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps” maps to “using 2 microsecond”,
“OOK-modulated WUR part” maps to “pulses”,
“OFDM symbol” maps to “OFDM) symbols”,
“250 kbps” maps to “data rate of 250 kilobits per second”,
“In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps” maps to “signal a data rate of 250 kilobits per second”, where “may determine” maps to “signal”,
“the length of the WUR preamble may be equal to 64 us” maps to “duration of 64 microseconds”)

Lim et al. as described above does not explicitly teach:
determine, by a logic circuitry of a wake-up radio (WUR) of a first device, a timestamp from a timing synchronization function (TSF) to synchronize with a station;
negotiate, by the logic circuitry, a service period with the station for a service;
more than one [binary phase-shift keying (BPSK) modulated] orthogonal frequency-division multiplexing (OFDM) symbols, wherein the WUR PPDU is followed by the WUR packet
the MAC frame to transmit using 2 microsecond pulses per OFDM symbol at the data rate of 250 kilobits per second
cause transmission of the WUR PPDU with the WUR packet, by the logic circuitry, for the station to perform the service.

However, Ahn et al. further teaches a negotiation/TSF/frame/BSS capability which includes:
determine a timestamp from a timing synchronization function (TSF) to synchronize with a station;
(“As described above, the WUR beacon frame is a type of WUR frame and may be transmitted through a WUR PPDU. The WUR beacon frame may include information on the time synchronization function (TSF) so that a wireless communication terminal in PCR doze state can perform accurate time synchronization. In addition, the WUR beacon frame may be transmitted periodically. In this case, the transmission period of the WUR beacon frame may be longer than the transmission period of the PCR beacon frame.”; Ahn et al.; 0152)
(“In the WUR mode, the wireless communication terminal may maintain time synchronization through a WUR beacon frame. The WUR beacon frame may use a TSF value having a relatively small amount of information compared to a PCR beacon.”; Ahn et al.; 0192)
(where
“the time synchronization function (TSF) so that a wireless communication terminal in PCR doze state can perform accurate time synchronization” maps to “timing synchronization function (TSF) to synchronize with a station”,
“TSF value”/”small amount of information” maps to “timestamp”

negotiate a service period with the station for a service;
(“The TWT service period may be a time period for performing uplink and/or downlink configured through TWT negotiation between the wireless communication terminal and the base wireless communication terminal.”; Ahn et al.; 0195)

transmit the WUR PPDU with the WUR packet for the station to perform the service.
(“In addition, the WUR PPDU may include a WUR symbol. For example, the WUR symbol may be one OFDM symbol following L-SIG. The WUR symbol may be an OFDM symbol modulated by a Binary Phase Shift Keying (BPSK) scheme. The WUR symbol may include information indicating a BSSID. In addition, the WUR symbol may include information indicating the transmission type of the WUR part. For example, the transmission type may be unicast, multicast, or broadcast. When the transmission type is unicast, a WUR part to be described later may include identification information indicating a wireless communication terminal to be waked up. In this case, the identification information may be an association identifier (AID) used in the PCR. Alternatively, the identification information may be a WUR unique identifier (WUR ID) used in the WUR.”; Ahn et al.; 0089)
(“The wireless LAN system includes one or more basic service sets (BSS) and the BSS represents a set of apparatuses which are successfully synchronized with each other to communicate with each other.”; Ahn et al.; 0050)
(“Therefore, the base wireless communication terminal can configure a representative TXID of multiple BSSIDs. The base wireless communication terminal can insert the configured representative TXID into the ID field of the WUR beacon frame of all BSSs operated by the base wireless communication terminal. In this case, the representative TXID may be the TXID of the transmitted BSS. Therefore, when the base wireless communication terminal transmits a WUR beacon frame to a non-transmitted BSS, the ID field of the corresponding WUR beacon frame can be configured with the TXID of the transmitted BSS.”; Ahn et al.; 0159)
(where
“basic service sets (BSS)” maps to “service”
“WUR part”/FIG. 8 maps to “WUR packet”
“wireless communication terminal” maps to “station”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the negotiation/TSF/frame/BSS capability of Ahn et al. into Lim et al. By modifying the procesing of Lim et al. to include the negotiation/TSF/frame/BSS capability as taught by the processing of Ahn et al., the benefits of improved transmission efficiency (Ahn et al.; 0001) are achieved.

However, Lei et al. further teaches a BPSK capability which includes:
more than one [binary phase-shift keying (BPSK) modulated] orthogonal frequency-division multiplexing (OFDM) symbols, wherein the WUR PPDU is followed by the WUR packet
(“Figure 14 shows the format of WUR packet 1400 as per the third embodiment. The format is the same as the WUR Packet 500 in Figure 5 except that the WUR Mark field 1410 is made up of two OFDM symbols instead of one. The WUR Mark 1410 is modulated using BPSK (Binary Phase Shift Keying)”; Lei et al.; p.8, top of page)
(“Figure 18 shows a transmission scheme 1800 that overcomes both the type 1 as well as the type 2 state mismatch by transmitting a WUP Payload 1820 piggybacked to an 802.11 PHY protocol data unit (PPDU) 1810.”; Lei et al.; p.10, bottom of page)
(where
“WUR Mark field 1410 is made up of two OFDM symbols”/FIG. 14 maps to “more than one [binary phase-shift keying (BPSK) modulated] orthogonal frequency-division multiplexing (OFDM) symbols,”,
“WUP Payload 1820 piggybacked to an 802.11 PHY protocol data unit (PPDU) 1810”/FIG. 18 maps to “WUR PPDU is followed by the WUR packet”, where “piggybacked” maps to “followed”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the negotiation/unlock capability of Sun et al. into Lim et al. By modifying the receiver of Lim et al. to include the negotiation/unlock capability as taught by the receiver of Sun et al., the benefits of improved energy detection (Lei et al.; p.8, bottom of page) are achieved.

However, Chun et al. further teaches a MAC/2us/250kbps capability which includes:
the MAC frame to transmit using 2 microsecond pulses per OFDM symbol at the data rate of 250 kilobits per second
(“A case of using an L-STF sequence as an ON-signal will first be described. Herein, an ON-signal may be an ON-signal of a generic OOK symbol or an ON-signal of an OOK symbol having Manchester coding applied thereto. The L-STF sequence is configured of a structure wherein a signal of 0.8 us is repeated 10 times, as the first Bus (i.e., t1˜t10) of FIG. 22. Therefore, in case the data rate of the WUR packet is 250 kpbs, an ON-signal of 2 us may be configured of CP+0.8 us×2. The CP may be the last 0.4 us of the 0.8 us signal. In case the data rate is 62.5 kbps, a 4 us ON-signal may be configured of 0.8 us*5, or an Bus ON-signal may be configured of 0.8 us*10.”; Chun et al.; 0197)
(“FIG. 14 illustrates waveforms of the WUR packet of FIG. 13. Referring to FIG. 14, 1 bit per OFDM symbol length (e.g., 4 μsec) may be transmitted in an OOK-modulated WUR part. Accordingly, the data rate of the WUR part may be 250 kbps.”; Chun et al.; 0129)
(where
FIG. 13 illustrates “MAC frame”,
“ON-signal of 2 us” maps to “transmit using 2 microsecond pulses”,
“OOK symbol”/”OFDM symbol”/”OFDM symbol”/FIG. 14 maps to “per OFDM symbol”,
“250 kpbs” maps to “250 kilobits per second”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/2us/250kbps capability of Chun et al. into Lim et al. By modifying the receiver of Lim et al. to include the MAC/2us/250kbps capability as taught by the receiver of Chun et al., the benefits of reduced power consumption (Chun et al.; 0132) are achieved.

As to claim 12:
Lim et al. discloses:
the logic circuitry to generate a second WUR packet with a 4 megahertz (MHz) bandwidth, wherein the second WUR packet comprises a low data rate (LDR) preamble followed by a second MAC frame.
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
FIG. 13 illustrates “preamble followed by a second MAC frame”
	
As to claim 13:
Lim et al. discloses:
wherein the LDR preamble to signal a rate of transmission of the second MAC frame of 62.5 kilobits per second. 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps, and, in case the synchronization sequence is a second sequence having a 64-bit length, the STA may determine the data rate being applied to the payload as 62.5 kbps. The STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps or 62.5 kbps.”; Lim et al.; 0241)
FIG. 13 illustrates “second MAC frame”

As to claim 14:
Lim et al. discloses:
the LDR preamble comprising a bit count that is twice a bit count of the HDR preamble. 
 (“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)

As to claim 15:
Lim et al. discloses:
the LDR preamble to transmit with a duration of 128 microseconds. 
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“In case the data rate being applied to the payload is 250 kbps, a length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, a length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0016)

As to claim 17:
Lim et al. discloses:
An apparatus to communicate a wake-up radio (WUR) packet, the apparatus comprising:
memory; and
a logic circuitry coupled with the memory to:
 (“The AP configures a synchronization sequence of a WUR preamble based on the determined data rate (2310). In case the data rate being applied to the payload is 250 kbps, the AP may configure a first sequence having a 32-bit length as the synchronization sequence, and, in case the data rate being applied to the payload is 62.5 kbps, the AP may configure a second sequence having a 64-bit length as the synchronization sequence.”; Lim et al.; 0236)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
(“the AP (150) may include a processor (160), a memory (170), a transceiver (180)”; Lim et al.; 0245)
(where
“AP” maps to “apparatus”,
“WUR packet” maps to “WUR) packet”,
“memory” maps to “memory”,
“transceiver” maps to “logical circuitry”
FIG. 24 illustrates “coupled”

generate the WUR packet with a 4 megahertz (MHz) bandwidth, 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“FIG. 15 illustrates a WUR packet generated using an OFDM transmitter of a WLAN”; Lim et al.; 0034)
(where
“WUR packet generated” maps to “generate the WUR packet”,
“4 MHz bandwidth” maps to “4 megahertz (MHz) bandwidth”)

wherein the WUR packet comprises a high data rate (HDR) preamble 
(“In case the high data rate is 250 kbps, one symbol of the preamble is configured in 4 us units. Therefore, the total length of the preamble is 32*4 us+3*4 us=140 us. Since 560 us(=32*16 us+3*16 us) are consumed when configuring the WUR preamble in symbol units of a low data rate, of the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times.”; Lim et al.; 0185)
(where
“the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times” maps to “high data rate (HDR) preamble”

followed by a medium access control (MAC) frame,
(where
FIG. 13 illustrates the “MAC header” following the “WUR preamble”)

 the HDR preamble to indicate a rate of transmission of the MAC frame, 
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps, and, in case the synchronization sequence is a second sequence having a 64-bit length, the STA may determine the data rate being applied to the payload as 62.5 kbps. The STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps or 62.5 kbps.”; Lim et al.; 0241)
(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload”/FIG. 13 maps to “preamble to indicate a rate of transmission of the MAC frame”, where “payload” is considered as including the “MAC header” and “Frame body” as illustrated in FIG. 13, where “data rate being applied” maps to “indicate a rate of transmission”)

the HDR preamble comprising 32 bits to transmit using 2 microsecond pulses of orthogonal frequency-division multiplexing (OFDM) symbols to signal a data rate of 250 kilobits per second, the HDR preamble to transmit with a duration of 64 microseconds: and
(“In case the data rate being applied to the payload is 250 kbps, the length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, the length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0238)
(“FIG. 14 illustrates the waveform of the WUR packet illustrated in FIG. 13. Referring to FIG. 14, the OOK-modulated WUR part may transmit one bit for the length of one OFDM symbol”; Lim et al.; 0132)
(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length” maps to “preamble comprising 32 bits”,
“STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps” maps to “using 2 microsecond”,
“OOK-modulated WUR part” maps to “pulses”,
“OFDM symbol” maps to “OFDM) symbols”,
“250 kbps” maps to “data rate of 250 kilobits per second”,
“In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps” maps to “signal a data rate of 250 kilobits per second”, where “may determine” maps to “signal”,
“the length of the WUR preamble may be equal to 64 us” maps to “duration of 64 microseconds”)

Lim et al. as described above does not explicitly teach:
receive the WUR packet of a WUR physical layer protocol data unit (PPDU) comprising a legacy preamble followed by more than one binary phase-shift keying (BPSK) modulated orthogonal frequency-division multiplexing (OFDM) symbols, during a service period negotiated with a station
the MAC frame to transmit using 2 microsecond pulses per OFDM symbol at the data rate of 250 kilobits per second

However, Ahn et al. further teaches a negotiation capability which includes:
during a service period negotiated with a station 
(“The TWT service period may be a time period for performing uplink and/or downlink configured through TWT negotiation between the wireless communication terminal and the base wireless communication terminal.”; Ahn et al.; 0195)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the negotiation/TSF/frame/BSS capability of Ahn et al. into Lim et al. By modifying the procesing of Lim et al. to include the negotiation capability as taught by the processing of Ahn et al., the benefits of improved transmission efficiency (Ahn et al.; 0001) are achieved.

However, Lei et al. further teaches a BPSK capability which includes:
more than one [binary phase-shift keying (BPSK) modulated] orthogonal frequency-division multiplexing (OFDM) symbols, wherein the WUR PPDU is followed by the WUR packet
(“Figure 14 shows the format of WUR packet 1400 as per the third embodiment. The format is the same as the WUR Packet 500 in Figure 5 except that the WUR Mark field 1410 is made up of two OFDM symbols instead of one. The WUR Mark 1410 is modulated using BPSK (Binary Phase Shift Keying)”; Lei et al.; p.8, top of page)
(“Figure 18 shows a transmission scheme 1800 that overcomes both the type 1 as well as the type 2 state mismatch by transmitting a WUP Payload 1820 piggybacked to an 802.11 PHY protocol data unit (PPDU) 1810.”; Lei et al.; p.10, bottom of page)
(where
“WUR Mark field 1410 is made up of two OFDM symbols”/FIG. 14 maps to “more than one [binary phase-shift keying (BPSK) modulated] orthogonal frequency-division multiplexing (OFDM) symbols,”,
“WUP Payload 1820 piggybacked to an 802.11 PHY protocol data unit (PPDU) 1810”/FIG. 18 maps to “WUR PPDU is followed by the WUR packet”, where “piggybacked” maps to “followed”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the negotiation/unlock capability of Sun et al. into Lim et al. By modifying the receiver of Lim et al. to include the negotiation/unlock capability as taught by the receiver of Sun et al., the benefits of improved energy detection (Lei et al.; p.8, bottom of page) are achieved.

However, Chun et al. further teaches a MAC/2us/250kbps capability which includes:
the MAC frame to transmit using 2 microsecond pulses per OFDM symbol at the data rate of 250 kilobits per second
(“A case of using an L-STF sequence as an ON-signal will first be described. Herein, an ON-signal may be an ON-signal of a generic OOK symbol or an ON-signal of an OOK symbol having Manchester coding applied thereto. The L-STF sequence is configured of a structure wherein a signal of 0.8 us is repeated 10 times, as the first Bus (i.e., t1˜t10) of FIG. 22. Therefore, in case the data rate of the WUR packet is 250 kpbs, an ON-signal of 2 us may be configured of CP+0.8 us×2. The CP may be the last 0.4 us of the 0.8 us signal. In case the data rate is 62.5 kbps, a 4 us ON-signal may be configured of 0.8 us*5, or an Bus ON-signal may be configured of 0.8 us*10.”; Chun et al.; 0197)
(“FIG. 14 illustrates waveforms of the WUR packet of FIG. 13. Referring to FIG. 14, 1 bit per OFDM symbol length (e.g., 4 μsec) may be transmitted in an OOK-modulated WUR part. Accordingly, the data rate of the WUR part may be 250 kbps.”; Chun et al.; 0129)
(where
FIG. 13 illustrates “MAC frame”,
“ON-signal of 2 us” maps to “transmit using 2 microsecond pulses”,
“OOK symbol”/”OFDM symbol”/”OFDM symbol”/FIG. 14 maps to “per OFDM symbol”,
“250 kpbs” maps to “250 kilobits per second”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/2us/250kbps capability of Chun et al. into Lim et al. By modifying the receiver of Lim et al. to include the MAC/2us/250kbps capability as taught by the receiver of Chun et al., the benefits of reduced power consumption (Chun et al.; 0132) are achieved.

As to claim 18:
Lim et al. discloses:
further comprising a processor, the memory coupled with the processor, a radio coupled with a physical layer device, and one or ... antennas coupled with the radio to transmit the WUR packet.
(FIGs. 12, 24; Lim et al.)
(where
“PCR” maps to “radio”
“transceiver” maps to “physical layer device”,
“memory” maps to “memory”,
“processor” maps to “processor”,
FIG. 12 illustrates “antenna”)

As to claim 20:
Lim et al. discloses:
the logic circuitry to generate a second WUR packet with a 4 megahertz (MHz) bandwidth, wherein the second WUR packet comprises a low data rate (LDR) preamble followed by a second MAC frame.
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
FIG. 13 illustrates “preamble followed by a second MAC frame”

As to claim 21:
Lim et al. discloses:
wherein the LDR preamble to signal a rate of transmission of the second MAC frame of 62.5 kilobits per second. 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps, and, in case the synchronization sequence is a second sequence having a 64-bit length, the STA may determine the data rate being applied to the payload as 62.5 kbps. The STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps or 62.5 kbps.”; Lim et al.; 0241)
FIG. 13 illustrates “second MAC frame”

As to claim 22:
Lim et al. discloses:
the LDR preamble comprising a bit count that is twice a bit count of the HDR preamble. 
 (“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)

As to claim 23:
Lim et al. discloses:
the LDR preamble to transmit with a duration of 128 microseconds. 
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“In case the data rate being applied to the payload is 250 kbps, a length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, a length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0016)

As to claim 25:
Lim et al. discloses:
An apparatus to communicate a wake-up radio (WUR) packet, the apparatus comprising:
memory; and
a logic circuitry coupled with the memory to:
 (“The AP configures a synchronization sequence of a WUR preamble based on the determined data rate (2310). In case the data rate being applied to the payload is 250 kbps, the AP may configure a first sequence having a 32-bit length as the synchronization sequence, and, in case the data rate being applied to the payload is 62.5 kbps, the AP may configure a second sequence having a 64-bit length as the synchronization sequence.”; Lim et al.; 0236)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
(“the AP (150) may include a processor (160), a memory (170), a transceiver (180)”; Lim et al.; 0245)
(where
“AP” maps to “apparatus”,
“WUR packet” maps to “WUR) packet”,
“memory” maps to “memory”,
“transceiver” maps to “logical circuitry”
FIG. 24 illustrates “coupled”

generate the WUR packet with a 4 megahertz (MHz) bandwidth, 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“FIG. 15 illustrates a WUR packet generated using an OFDM transmitter of a WLAN”; Lim et al.; 0034)
(where
“WUR packet generated” maps to “generate the WUR packet”,
“4 MHz bandwidth” maps to “4 megahertz (MHz) bandwidth”)

wherein the WUR packet comprises a high data rate (HDR) preamble 
(“In case the high data rate is 250 kbps, one symbol of the preamble is configured in 4 us units. Therefore, the total length of the preamble is 32*4 us+3*4 us=140 us. Since 560 us(=32*16 us+3*16 us) are consumed when configuring the WUR preamble in symbol units of a low data rate, of the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times.”; Lim et al.; 0185)
(where
“the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times” maps to “high data rate (HDR) preamble”

followed by a medium access control (MAC) frame,
(where
FIG. 13 illustrates the “MAC header” following the “WUR preamble”)

 the HDR preamble to indicate a rate of transmission of the MAC frame, 
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps, and, in case the synchronization sequence is a second sequence having a 64-bit length, the STA may determine the data rate being applied to the payload as 62.5 kbps. The STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps or 62.5 kbps.”; Lim et al.; 0241)
(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload”/FIG. 13 maps to “preamble to indicate a rate of transmission of the MAC frame”, where “payload” is considered as including the “MAC header” and “Frame body” as illustrated in FIG. 13, where “data rate being applied” maps to “indicate a rate of transmission”)

the HDR preamble comprising 32 bits to transmit using 2 microsecond pulses of orthogonal frequency-division multiplexing (OFDM) symbols to signal a data rate of 250 kilobits per second, the HDR preamble to transmit with a duration of 64 microseconds: and
(“In case the data rate being applied to the payload is 250 kbps, the length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, the length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0238)
(“FIG. 14 illustrates the waveform of the WUR packet illustrated in FIG. 13. Referring to FIG. 14, the OOK-modulated WUR part may transmit one bit for the length of one OFDM symbol”; Lim et al.; 0132)
(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length” maps to “preamble comprising 32 bits”,
“STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps” maps to “using 2 microsecond”,
“OOK-modulated WUR part” maps to “pulses”,
“OFDM symbol” maps to “OFDM) symbols”,
“250 kbps” maps to “data rate of 250 kilobits per second”,
“In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps” maps to “signal a data rate of 250 kilobits per second”, where “may determine” maps to “signal”,
“the length of the WUR preamble may be equal to 64 us” maps to “duration of 64 microseconds”)

Lim et al. as described above does not explicitly teach:
receive the WUR packet of a WUR physical layer protocol data unit (PPDU) comprising a legacy preamble followed by more than one binary phase-shift keying (BPSK) modulated orthogonal frequency-division multiplexing (OFDM) symbols, during a service period negotiated with a station
the MAC frame to transmit using 2 microsecond pulses per OFDM symbol at the data rate of 250 kilobits per second

However, Ahn et al. further teaches a negotiation capability which includes:
during a service period negotiated with a station 
(“The TWT service period may be a time period for performing uplink and/or downlink configured through TWT negotiation between the wireless communication terminal and the base wireless communication terminal.”; Ahn et al.; 0195)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the negotiation/TSF/frame/BSS capability of Ahn et al. into Lim et al. By modifying the procesing of Lim et al. to include the negotiation capability as taught by the processing of Ahn et al., the benefits of improved transmission efficiency (Ahn et al.; 0001) are achieved.

However, Lei et al. further teaches a BPSK capability which includes:
more than one [binary phase-shift keying (BPSK) modulated] orthogonal frequency-division multiplexing (OFDM) symbols, wherein the WUR PPDU is followed by the WUR packet
(“Figure 14 shows the format of WUR packet 1400 as per the third embodiment. The format is the same as the WUR Packet 500 in Figure 5 except that the WUR Mark field 1410 is made up of two OFDM symbols instead of one. The WUR Mark 1410 is modulated using BPSK (Binary Phase Shift Keying)”; Lei et al.; p.8, top of page)
(“Figure 18 shows a transmission scheme 1800 that overcomes both the type 1 as well as the type 2 state mismatch by transmitting a WUP Payload 1820 piggybacked to an 802.11 PHY protocol data unit (PPDU) 1810.”; Lei et al.; p.10, bottom of page)
(where
“WUR Mark field 1410 is made up of two OFDM symbols”/FIG. 14 maps to “more than one [binary phase-shift keying (BPSK) modulated] orthogonal frequency-division multiplexing (OFDM) symbols,”,
“WUP Payload 1820 piggybacked to an 802.11 PHY protocol data unit (PPDU) 1810”/FIG. 18 maps to “WUR PPDU is followed by the WUR packet”, where “piggybacked” maps to “followed”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the negotiation/unlock capability of Sun et al. into Lim et al. By modifying the receiver of Lim et al. to include the negotiation/unlock capability as taught by the receiver of Sun et al., the benefits of improved energy detection (Lei et al.; p.8, bottom of page) are achieved.

However, Chun et al. further teaches a MAC/2us/250kbps capability which includes:
the MAC frame to transmit using 2 microsecond pulses per OFDM symbol at the data rate of 250 kilobits per second
(“A case of using an L-STF sequence as an ON-signal will first be described. Herein, an ON-signal may be an ON-signal of a generic OOK symbol or an ON-signal of an OOK symbol having Manchester coding applied thereto. The L-STF sequence is configured of a structure wherein a signal of 0.8 us is repeated 10 times, as the first Bus (i.e., t1˜t10) of FIG. 22. Therefore, in case the data rate of the WUR packet is 250 kpbs, an ON-signal of 2 us may be configured of CP+0.8 us×2. The CP may be the last 0.4 us of the 0.8 us signal. In case the data rate is 62.5 kbps, a 4 us ON-signal may be configured of 0.8 us*5, or an Bus ON-signal may be configured of 0.8 us*10.”; Chun et al.; 0197)
(“FIG. 14 illustrates waveforms of the WUR packet of FIG. 13. Referring to FIG. 14, 1 bit per OFDM symbol length (e.g., 4 μsec) may be transmitted in an OOK-modulated WUR part. Accordingly, the data rate of the WUR part may be 250 kbps.”; Chun et al.; 0129)
(where
FIG. 13 illustrates “MAC frame”,
“ON-signal of 2 us” maps to “transmit using 2 microsecond pulses”,
“OOK symbol”/”OFDM symbol”/”OFDM symbol”/FIG. 14 maps to “per OFDM symbol”,
“250 kpbs” maps to “250 kilobits per second”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/2us/250kbps capability of Chun et al. into Lim et al. By modifying the receiver of Lim et al. to include the MAC/2us/250kbps capability as taught by the receiver of Chun et al., the benefits of reduced power consumption (Chun et al.; 0132) are achieved.

As to claim 26:
Lim et al. discloses:
further comprising a processor, the memory coupled with the processor, a radio coupled with a physical layer device, and one or ... antennas coupled with the radio to transmit the WUR packet.
(FIGs. 12, 24; Lim et al.)
(where
“PCR” maps to “radio”
“transceiver” maps to “physical layer device”,
“memory” maps to “memory”,
“processor” maps to “processor”,
FIG. 12 illustrates “antenna”)

As to claim 27:
Lim et al. discloses:
the LDR preamble to transmit with a duration of 128 microseconds. 
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“In case the data rate being applied to the payload is 250 kbps, a length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, a length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0016)

As to claim 28:
Lim et al. discloses:
the LDR preamble comprising a bit count that is half a bit count of a high data rate (HDR) preamble. 
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(where “64” is half of “128”)

Claim(s) 8, 16, 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 20200367181 (cited in Non-Final Rejection dated 2/19/2021) in view of Ahn et al. US 20220141770 and in further view of Lei et al. WO 2019049576, Chun et al. US 20200359320 (cited in Non-Final Rejection dated 12/20/2021) and Park et al., “Method and device for transmitting wake-up packet in wireless LAN system”, 5/16/2019, WIPO,  WO2019093811, English machine language translation (citations are from English machine language translation, cited in Non-Final Rejection dated 3/31/2020).

As to claim 8:
Lim et al. discloses:
the logic circuitry, after transmission of the LDR preamble, ... pulses of OFDM symbols.
(“Further, OOK modulation of turning on/off a signal may also be performed reusing an existing OFDM transmitter.”; Lim et al.; 0135)
(“Since the low data rate being applied to the WUR payload is 62.5 kbps (i.e., 1 symbol duration=16 us), for a highly reliable WUR preamble transmission, a symbol supporting the 62.5 kbps data rate may be used in the WUR preamble”; Lim et al.; 0163)
FIG. 13 illustrates “MAC Header”/”Frame body” after “WUR preamble” which maps to “after transmission”

Lim et al. as described above does not explicitly teach:
to send the second MAC frame using 4 microsecond

However, Park et al. further teaches a MAC/signal capability which includes:
to send the second MAC frame using 4 microsecond
 (“The payload 620 may include a wakeup preamble 622. [ The wake-up preamble 622 may comprise a sequence of bits configured to identify the wake-up packet 600. The wakeup preamble 622 may include, for example, a PN sequence.
The payload 620 may also include a MAC header 624 that includes the address information of the receiving device that receives the wakeup packet 600 or the identifier of the receiving device.”; Park et al.; p.9, para. 2-3)
(“There are two main ways of forming part-on-OOK on-signal using signals of 62.5kbps and 250kbps.
The first method uses the existing on-signal corresponding to the on-signal section of the Partial OOK. For example, if you use a partial on signal of 2us among the 4us on-signals of 62.5kbps, you can replace the first 1us and last 1us of 4us on-signal by off-signal or masking and select only middle 2us on-signal. have.”; Park et al.; p.23, para. 10-11)
(where “4us on-signals of 62.5 kbps” maps to “using 4 microsecond”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/signal capability of Park et al. into Lim et al. By modifying the packet of Lim et al. to include the MAC/signal capability as taught by the packet of Park et al., the benefits of reduced power consumption (Park et al.; p.25, 5 para. from bottom) are achieved.

As to claim 16:
Lim et al. discloses:
the logic circuitry, after transmission of the LDR preamble, ... pulses of OFDM symbols.
(“Further, OOK modulation of turning on/off a signal may also be performed reusing an existing OFDM transmitter.”; Lim et al.; 0135)
(“Since the low data rate being applied to the WUR payload is 62.5 kbps (i.e., 1 symbol duration=16 us), for a highly reliable WUR preamble transmission, a symbol supporting the 62.5 kbps data rate may be used in the WUR preamble”; Lim et al.; 0163)
FIG. 13 illustrates “MAC Header”/”Frame body” after “WUR preamble” which maps to “after transmission”

Lim et al. as described above does not explicitly teach:
to send the second MAC frame using 4 microsecond

However, Park et al. further teaches a MAC/signal capability which includes:
to send the second MAC frame using 4 microsecond
 (“The payload 620 may include a wakeup preamble 622. [ The wake-up preamble 622 may comprise a sequence of bits configured to identify the wake-up packet 600. The wakeup preamble 622 may include, for example, a PN sequence.
The payload 620 may also include a MAC header 624 that includes the address information of the receiving device that receives the wakeup packet 600 or the identifier of the receiving device.”; Park et al.; p.9, para. 2-3)
(“There are two main ways of forming part-on-OOK on-signal using signals of 62.5kbps and 250kbps.
The first method uses the existing on-signal corresponding to the on-signal section of the Partial OOK. For example, if you use a partial on signal of 2us among the 4us on-signals of 62.5kbps, you can replace the first 1us and last 1us of 4us on-signal by off-signal or masking and select only middle 2us on-signal. have.”; Park et al.; p.23, para. 10-11)
(where “4us on-signals of 62.5 kbps” maps to “using 4 microsecond”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/signal capability of Park et al. into Lim et al. By modifying the packet of Lim et al. to include the MAC/signal capability as taught by the packet of Park et al., the benefits of reduced power consumption (Park et al.; p.25, 5 para. from bottom) are achieved.

As to claim 24:
Lim et al. discloses:
the logic circuitry, after transmission of the LDR preamble, ... pulses of OFDM symbols.
(“Further, OOK modulation of turning on/off a signal may also be performed reusing an existing OFDM transmitter.”; Lim et al.; 0135)
(“Since the low data rate being applied to the WUR payload is 62.5 kbps (i.e., 1 symbol duration=16 us), for a highly reliable WUR preamble transmission, a symbol supporting the 62.5 kbps data rate may be used in the WUR preamble”; Lim et al.; 0163)
FIG. 13 illustrates “MAC Header”/”Frame body” after “WUR preamble” which maps to “after transmission”

Lim et al. as described above does not explicitly teach:
to send the second MAC frame using 4 microsecond

However, Park et al. further teaches a MAC/signal capability which includes:
to send the second MAC frame using 4 microsecond
 (“The payload 620 may include a wakeup preamble 622. [ The wake-up preamble 622 may comprise a sequence of bits configured to identify the wake-up packet 600. The wakeup preamble 622 may include, for example, a PN sequence.
The payload 620 may also include a MAC header 624 that includes the address information of the receiving device that receives the wakeup packet 600 or the identifier of the receiving device.”; Park et al.; p.9, para. 2-3)
(“There are two main ways of forming part-on-OOK on-signal using signals of 62.5kbps and 250kbps.
The first method uses the existing on-signal corresponding to the on-signal section of the Partial OOK. For example, if you use a partial on signal of 2us among the 4us on-signals of 62.5kbps, you can replace the first 1us and last 1us of 4us on-signal by off-signal or masking and select only middle 2us on-signal. have.”; Park et al.; p.23, para. 10-11)
(where “4us on-signals of 62.5 kbps” maps to “using 4 microsecond”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/signal capability of Park et al. into Lim et al. By modifying the packet of Lim et al. to include the MAC/signal capability as taught by the packet of Park et al., the benefits of reduced power consumption (Park et al.; p.25, 5 para. from bottom) are achieved.

As to claim 29:
Lim et al. discloses:
the logic circuitry, after transmission of the LDR preamble, ... pulses of OFDM symbols.
(“Further, OOK modulation of turning on/off a signal may also be performed reusing an existing OFDM transmitter.”; Lim et al.; 0135)
(“Since the low data rate being applied to the WUR payload is 62.5 kbps (i.e., 1 symbol duration=16 us), for a highly reliable WUR preamble transmission, a symbol supporting the 62.5 kbps data rate may be used in the WUR preamble”; Lim et al.; 0163)
FIG. 13 illustrates “MAC Header”/”Frame body” after “WUR preamble” which maps to “after transmission”

Lim et al. as described above does not explicitly teach:
to send the second MAC frame using 4 microsecond

However, Park et al. further teaches a MAC/signal capability which includes:
to send the second MAC frame using 4 microsecond
 (“The payload 620 may include a wakeup preamble 622. [ The wake-up preamble 622 may comprise a sequence of bits configured to identify the wake-up packet 600. The wakeup preamble 622 may include, for example, a PN sequence.
The payload 620 may also include a MAC header 624 that includes the address information of the receiving device that receives the wakeup packet 600 or the identifier of the receiving device.”; Park et al.; p.9, para. 2-3)
(“There are two main ways of forming part-on-OOK on-signal using signals of 62.5kbps and 250kbps.
The first method uses the existing on-signal corresponding to the on-signal section of the Partial OOK. For example, if you use a partial on signal of 2us among the 4us on-signals of 62.5kbps, you can replace the first 1us and last 1us of 4us on-signal by off-signal or masking and select only middle 2us on-signal. have.”; Park et al.; p.23, para. 10-11)
(where “4us on-signals of 62.5 kbps” maps to “using 4 microsecond”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/signal capability of Park et al. into Lim et al. By modifying the packet of Lim et al. to include the MAC/signal capability as taught by the packet of Park et al., the benefits of reduced power consumption (Park et al.; p.25, 5 para. from bottom) are achieved.

Allowable Subject Matter
Claim(s) 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Michael K Phillips/Examiner, Art Unit 2464